SOMERVILLE, J.
The complaint was in the form prescribed by the Code for a suit “on a promissory note by'payee against maker,” and contained a cause of action sufficiently substantial to support a judgment by default against the maker. The precise point lias been several times settled by this court. — Letondal v. Huguenin, 26 Ala. 552; Cummings v. Richards, 32 Ala. 459; Code, 1876, Form No. 4, p. 701.
The case of Douglas v. Beasley, 40 Ala. 142, relied on by appellants’ counsel, does not conflict with this view. The action there was one by the assignee of a promissory note, and the complaint failed to aver the fact of assignment, or to contain any other averment showing the plaintiff’s ownership of the note.
Affirmed.